Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 11-12 objected to because of the following informalities:
Claim 9 is claimed two times in the application. For examination purposes, the first iteration of claim 9 will be referred to as claim 9a. The second iteration of claim 9 will be referred to as claim 9b. The aforementioned claims need to be renumbered in reply to the Office action.
Claim 9a is objected to for missing a period at the end of the claim. Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m). 
Claim 11 and 12 are dependent on claim 14. Claims should not be dependent on claims listed later in the application. Suggest the aforementioned claims be renumbered to keep the claim dependency in appropriate order in reply to the Office action.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9(b), 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9b and 10 recites the limitation "conduit assembly" in claim 1. Claim 1 does not disclose a “conduit assembly”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 recites the limitation "conduit assembly" in Claim 14 does not disclose a “conduit assembly”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "at least one electrically-conductive cable" in claim 1. Claim 1 does not disclose “at least one electrically-conductive cable”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 9a, 9b, 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cully et al., hereby referred to as Cully (PGPub # 20110166455).
Regarding claim 1, Cully teaches an active needle assembly for use with an ultrasound imaging system, the needle assembly comprising [an improved catheter is provided. The catheter may include a deflectable member located at a distal end of the catheter. The deflectable member may comprise an ultrasound transducer array (Abstract). The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062)]:
a needle comprising a proximal end and a distal end, the distal end adapted to be inserted into a patient [The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062). A catheter may include a catheter body having a proximal end and a distal end (par. 0016)];
a needle transducer mounted to an exterior surface of the needle [the deflectable member may further include an ultrasound transducer array (par. 0022)];
and a flexible printed circuit board mounted on the exterior surface of the needle, the flexible printed circuit board electrically connecting the needle transducer to a power source [the flexboard may include the electrical interconnection member (Fig. 68; par. 0549)].
Regarding claim 2, Cully teaches the needle assembly of claim 1, wherein the flexible printed circuit board comprises a flexible base with a plurality of conductive tracks printed thereon, the plurality of conductive tracks comprises a first conductive track configured to send signals from the needle transducer and a second conductive track configured to receive signals from the ultrasound imaging system, the flexible base being mounted to the exterior surface of the needle [The electrical conductor member may include a plurality of electrical conductors in an arrangement extending from the component to the catheter body (par. 0026) a flexboard that includes electrical conductors for interconnection to the ultrasound imaging array (par. 0369)].
Regarding claim 4, Cully teaches the needle assembly of claim 1, wherein the needle transducer is mounted at the distal end of the needle [an ultrasound transducer array on a deflectable distal end of the catheter (Fig. 3A-B; par. 0225)].
Regarding claim 5, Cully teaches the needle assembly of claim 1, further comprising at least one insulation layer positioned atop the flexible printed circuit board opposite the exterior surface of the needle so as to shield the flexible printed circuit board from the patient [the outer tubular body may further include a shielding layer disposed outside of the electrical conductors (Fig. 5E; par. 0096)].
Regarding claim 6, Cully teaches the needle assembly of claim 1, further comprising at least one insulation layer positioned between the flexible printed circuit board and the exterior surface of the needle [the catheter may include a first electrical conductor portion and a second electrical conductor portion. The first electrical conductor portion may include a plurality of electrical conductors arranged with electrically non-conductive material therebetween (par. 0027). This is interpreted as having an insulation layer between the flexboard and the exterior surface of the needle so as to avoid electrical conduction between the two surfaces].
Regarding claim 7, Cully teaches the needle assembly of claim 1, wherein the plurality of electronic components and the conductive tracks of the flexible printed circuit board are arranged linearly from the proximal end to the distal end of the needle [the outer tubular body may comprise a plurality of electrical conductors extending from a proximal end to the distal end […] the plurality of electrical conductors along the length of the outer tubular body (par. 0094)].
Regarding claim 8, Cully teaches the needle assembly of claim 1, wherein the plurality of electronic components and the conductive tracks of the flexible printed circuit board are arranged in a helical pattern from the proximal end to the distal end of the needle [the electrical conductors may be interconnected in a ribbon-shaped member that is helically disposed about and along all or at least a portion of a catheter central axis (par. 0087)].
Regarding claim 9a, Cully teaches an active needle assembly for use with an ultrasound imaging system, the needle assembly comprising [an improved catheter is provided. The catheter may include a deflectable member located at a distal end of the catheter. The deflectable member may comprise an ultrasound transducer array (Abstract). The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062)]:
a needle comprising a proximal end and a distal end, the distal end adapted to be inserted into a patient [The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062). A catheter may include a catheter body having a proximal end and a distal end (par. 0016)];
a needle transducer mounted to an exterior surface of the needle [the deflectable member may further include an ultrasound transducer array (par. 0022)];
a conduit assembly secured to an exterior surface of the needle from the proximal end to the distal end, the conduit assembly defining at least one lumen therethrough [A catheter that includes a tubular body. The tubular body 554 includes a lumen (Fig. 36A-C; par. 0365)];
and at least one electrically-conductive cable extending through the conduit assembly and electrically connecting the transducer to a power source [electrically interconnect the ultrasound imaging array to an electrical interconnection member disposed within a wall of the tubular body (Fig. 36A-C; par. 0367)].
Regarding claim 9b, Cully teaches the needle assembly of claim 1, wherein the conduit assembly comprises at least one of metal tubing or polymer shrink tubing [The tubular body may include a wall with a proximal end and a distal end. The wall may include first and second layers extending from the proximal end to the distal end. (par. 0088). The first and second layers may each include helically wound material (e.g., film). One or more of the plurality of films may include non-porous fluoropolymer (par. 0090)].
Regarding claim 10, Cully teaches the needle assembly of claim 1, wherein the conduit assembly defines at least two lumens [the outer tubular body may have one or more steerable segments with push/pull wires anchored to the distal end of the steerable segments and extending through one or more lumens (par. 0223)].
Regarding claim 11, Cully teaches the needle assembly of claim 14, wherein the conduit assembly is arranged linearly from the proximal end to the distal end of the needle [the catheter body may include electrical conductors running along the length of the catheter body (par. 0203) This is interpreted as the tubular body to run from the proximal end to the distal end of the needle to appropriately house the electrical conductors running along the length of the catheter body].
Regarding claim 12, Cully teaches the needle assembly of claim 14, wherein the conduit assembly is arranged in a helical pattern from the proximal end to the distal end of the needle [the electrically conductive wires helically extend to the proximal end of the catheter (Fig. 4; par. 0016)].
Regarding claim 13, Cully teaches the needle assembly of claim 1, wherein the at least one electrically-conductive cable comprises at least one of a single core wire or a coaxial cable [a catheter embodiment having electrically conductive wires attached to an ultrasound transducer array located near the distal end of the catheter (Fig. 4; par. 0016)].
Regarding claim 14, Cully teaches an active needle assembly for use with an ultrasound imaging system, the needle assembly comprising [an improved catheter is provided. The catheter may include a deflectable member located at a distal end of the catheter. The deflectable member may comprise an ultrasound transducer array (Abstract). The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062)]:
a needle comprising a proximal end and a distal end, the distal end adapted to be inserted into a patient [The catheter may also include a lumen for conveyance of a device and/or material such as [...] needle (par. 0062). A catheter may include a catheter body having a proximal end and a distal end (par. 0016)];
a needle transducer mounted to an exterior surface of the needle [the deflectable member may further include an ultrasound transducer array (par. 0022)];
and at least one electrical trace printed on the exterior surface of the needle from the proximal end to the distal end via an additive manufacturing process, the at least one electrical trace electrically connecting the transducer to a power source. [electrical conductor portion may be defined by electrically conductive traces on a substrate that is bendable in tandem with a deflectable member (par. 0100)];
Regarding claim 17, Cully teaches the needle assembly of claim 14, further comprising at least one insulation layer positioned atop the at least one electrical trace opposite the exterior surface of the needle so as to shield the at least one electrical trace from the patient [the outer tubular body may further include a shielding layer disposed outside of the electrical conductors (Fig. 5E; par. 0096)].
Regarding claim 18, Cully teaches the needle assembly of claim 14, further comprising at least one insulation layer positioned between the at least one electrical trace and the exterior surface of the needle [the catheter may include a first electrical conductor portion and a second electrical conductor portion. The first electrical conductor portion may include a plurality of electrical conductors arranged with electrically non-conductive material therebetween (par. 0027). This is interpreted as having an insulation layer between the electrical trace and the exterior surface of the needle so as to avoid electrical conduction between the two surfaces].
Regarding claim 19, Cully teaches the needle assembly of claim 14, wherein the at least one electrical trace is arranged linearly from the proximal end to the distal end of the needle [the outer tubular body may comprise a plurality of electrical conductors extending from a proximal end to the distal end […] the plurality of electrical conductors along the length of the outer tubular body (par. 0094)].
Regarding claim 20, Cully teaches the needle assembly of claim 14, wherein the at least one electrical trace is arranged in a helical pattern from the proximal end to the distal end of the needle [the electrical conductors may be interconnected in a ribbon-shaped member that is helically disposed about and along all or at least a portion of a catheter central axis (par. 0087)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al., hereby referred to as Cully (PGPub # 20110166455) in view of Zhao et al, hereby referred to as Zhao (WIPO Pub # 2014062512).
Regarding claim 3, Cully does not teach the needle assembly of claim 2, wherein the plurality of conductive tracks are printed on the flexible base via at least one screen printing, flexography, gravure printing, offset lithography, inkjet printing, or additive manufacturing. However, Zhao teaches conductive tracks are printed on the flexible base via at least one screen printing, flexography, gravure printing, offset lithography, inkjet printing, or additive manufacturing [a flexible printed circuit board and is layered, having alternating conductive copper and insulative polyamide layers (pg. 24, lines 26-27)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully to incorporate the teachings of Zhao and include printing a flexible circuit board with conductive tracks. Doing so would allow the contact ends of the transducer to extend toward a console to receive ultrasound signals and power.
Additionally, claim 3 is interpreted as a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. (See MPEP 2113 [R-10.2019]).
Regarding claim 15, Cully does not teach the needle assembly of claim 14, further comprising a plurality of electrical traces printed on the exterior surface of needle via the additive manufacturing process. However, Zhao teaches electrical traces printed on the exterior surface of needle via the additive manufacturing process [comprised of conductive traces on a plastic mounting piece using electroless plating of metalizable plastic and/or a laser direct structuring technique (pg. 4, lines 2-4)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully to incorporate the teachings of Zhao and include printing a flexible circuit board with conductive tracks. Doing so would allow the contact ends of the transducer to extend toward a console to receive ultrasound signals and power.
Additionally, claim 15 is interpreted as a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. (See MPEP 2113 [R-10.2019]).
Regarding claim 16, Cully does not teach the needle assembly of claim 14, wherein the additive manufacturing process comprises at least of directed energy deposition or direct laser deposition. However, Zhao teaches the additive manufacturing process comprises at least of directed energy deposition or direct laser deposition [comprised of conductive traces on a plastic mounting piece using electroless plating of metalizable plastic and/or a laser direct structuring technique (pg. 4, lines 2-4)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully to incorporate the teachings of Zhao and include utilization direct laser deposition. Doing so would allow the contact ends of the transducer to extend toward a console to receive ultrasound signals and power.
Additionally, claim 16 is interpreted as a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. (See MPEP 2113 [R-10.2019]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.S./Examiner, Art Unit 4157                                                                                                                                                                                                        




/MATTHEW T SITTNER/Primary Examiner, Art Unit 3682